Citation Nr: 0816707	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran's grandchildren may be recognized as the 
veteran's children for Department of Veterans Affairs (VA) 
purposes.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
September 2000.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter denial rendered in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  The veteran has been in receipt of VA disability 
compensation at the 70 percent rate since September 2000.  

2.  In August 2005, the veteran filed a claim to add T.A.W., 
J.M.W., and S.M.W., minor children, to his service connected 
compensation award as dependents and submitted evidence 
showing his step-daughter as their mother and court documents 
establishing that he and his spouse were the authorized legal 
guardians of the minor children in November 2004.

3.  The record does not show that T.A.W., J.M.W., and S.M.W., 
are the biological, legally adopted, or step children of the 
veteran.


CONCLUSION OF LAW

Entitlement to additional disability compensation benefits 
for T.A.W., J.M.W., and S.M.W., minor children, as dependent 
children, is not warranted.  38 U.S.C.A. §§ 101(4), 1115 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.57 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable in this case, as the law is dispositive of the 
issue on appeal.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Further, VA has no duty to assist the veteran in obtaining 
evidence where, as here, there is no reasonable possibility 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).



Dependency Status

A veteran with service connected disability rated at not less 
than 30 percent shall be entitled to additional compensation 
for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The definition of the term "child," as defined for the VA 
purposes of establishing dependency status, means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household at the time of the veteran's death, 
or an illegitimate child.  In addition, a child must also be 
someone who: (1) is under the age of 18 years; or (2) before 
reaching the age of 18 years became permanently incapable of 
self support; or (3) after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

The veteran claims T.A.W., J.M.W., and S.M.W., as his 
dependent children for the purposes of adding them to his 
compensation award.  As proof of his relationship he provided 
court documents establishing that, in November 2004, the 
veteran was awarded legal custody of his wife's daughter's 
minor children.  Review of the court's letter of custody 
demonstrates that his spouse was also appointed along with 
the veteran.  Documentation submitted with the claim reflects 
that T.A.W. was the adopted child of the veteran's step-
daughter; while birth certificates reflect that J.M.W., and 
S.M.W's biological mother is the veteran's step-daughter.  
The veteran, in essence, urges that he has legal custody of 
the children, and believes he meets the requirements to have 
them as his dependent for purposes of VA compensation.  

In October 2005 correspondence the RO explained that, in 
order to grant dependency status for compensation purposes, 
the veteran needed to submit evidence that the children were 
his biological children, legally adopted children, or 
stepchildren.  In October 2005, the veteran wrote that the 
children were his wife's biological grandchildren, and his 
step-grandchildren.  They had legal custody of the children 
and had provided for their support.  

The veteran's actions are both honorable and praise worthy.  
The veteran, however, has not contended, nor has he submitted 
any evidence establishing that he has legally adopted the 
children, or that they could otherwise be recognized as his 
step children.  The veteran is not their biological father.  
That they are related through his step-daughter does not make 
the children either his legitimate children, adopted children 
or step children.  Absent evidence establishing one of these 
connections, T.A.W., J.M.W., and S.M.W. simply cannot qualify 
as dependent children for VA purposes as a matter of law.  38 
U.S.C.A. §§ 101(4), 1115; 38 C.F.R. § 3.4(b)(2), 3.57.

The Board has considered the argument that Internal Revenue 
Service and Virginia Commonwealth regulations should govern.  
The Board is, however, bound by law to apply the laws and 
regulations governing benefits administered by the Department 
of Veterans Affairs.  

The Board also considered the argument that the provisions of 
38 C.F.R. § 3.57 pertaining to custody are controlling.  The 
quoted provisions are not availing, however, because they 
pertain to 38 C.F.R. §§ 3.23 and 3.24 and regulations 
governing nonservice connected pension benefits.  The 
appellant, of course, is seeking to have the children added 
as dependents for the purpose of additional service connected 
compensation benefits.   

Perhaps the law should be changed to recognize situations 
such as that presented in this case.  Yet, the "fact that 
Congress might have acted with greater clarity or foresight 
does not give (the Board) a carte blanche to redraft statutes 
in an effort to achieve that which Congress is perceived to 
have failed to do."  United States v. Locke, 471 U.S. 84, 95 
(1985).  The law is dispositive of this issue.  As a matter 
of law, there is no entitlement to additional disability 
compensation for T.A.W., J.M.W., and S.M.W. as dependent 
children, and the claim must be denied.  Sabonis.




ORDER

The veteran's grandchildren, T.A.W., J.M.W., and S.M.W., may 
not be recognized as the veteran's adopted children for VA 
purposes.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


